SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
353
CAF 10-01392
PRESENT: SCUDDER, P.J., CENTRA, SCONIERS, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF AKYRA A.-N.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,                         ORDER
PETITIONER-RESPONDENT;

BRANDY P., RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR AKYRA
A.-N.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered May 21, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
terminated respondent’s parental rights.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court